         Case 1-18-01141-ess       Doc 4     Filed 01/22/19     Entered 01/22/19 16:54:05




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
___________________________________________X

In re:

         SEAN M. MURRAY,

                        Debtor.
___________________________________________X

SEAN M. MURRAY, Debtor Pro Se

                               Plaintiff,                      Chapter 7

               -v-                                             Case No. 17-44157 (ESS)

SPECIALIZED LOAN SERVICING, LLC,                               Adv. Proc. No. 18-01141
NATIONSTAR MORTGAGE LLC D/B/A MR
COOPER, AS SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE CORPORATION, and
JOHN AND JANE DOE CORPORATIONS AND
ENTITIES,

                               Defendants.

____________________________________________X


           ANSWER OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER


               Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”), by and through its

undersigned counsel, as and for its Answer to the Complaint of plaintiff Sean M. Murray

(“Debtor”), dated December 21, 2018 (the “Complaint”), states as follows:

               1.      Denies knowledge or information sufficient to form a belief to each and

every allegation contained in paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 19, 20, 21, 24, 32, 33, 34,

35, 36, 37, 38, 39, 40 & 57 of the Complaint and refers all questions of law to the Court.



                                                   1
      Case 1-18-01141-ess         Doc 4     Filed 01/22/19      Entered 01/22/19 16:54:05




               2.      Admits the allegations of paragraph 9 of the Complaint.

               3.      Denies each and every allegation in paragraph 10 of the Complaint and

avers that on December 13, 2017 Nationstar filed a motion for relief from stay in this proceeding.

               4.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs 11, 12, 15, 22, ,25, 26, 31 of the Complaint and

respectfully refers to the Bankruptcy Court’s Docket and the documents themselves for their

respective contents, which speak for themselves.

               5.      As to the allegations set forth in paragraph 16 of the Complaint, Nationstar

admits that it is a limited liability company with its principal place of business at 8950 Cypress

Waters Boulevard, Coppell, Texas, 75091. Except as so admitted, Nationstar denies each and

every allegation contained in paragraph 4 of the Complaint.

               6.      As to the allegations set forth in paragraph 17 of the Complaint, Nationstar

admits that it is formed under the law of the state of Delaware. Except as so admitted, Nationstar

denies each and every allegation contained in paragraph 4 of the Complaint.

               7.      Denies knowledge or information sufficient to form a belief to each and

every allegation contained in paragraphs 18 of the Complaint.

               8.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraphs 23, 24, 25, 26, 27 & 28 of the Complaint and

respectfully refers all questions of laws to the Court and begs leave of this Court to refer to

original documents to establish the contents thereof.

               9.      Denies each and every allegation contained in paragraph 29 of the

Complaint and refers all questions of law to the Court.




                                                  2
       Case 1-18-01141-ess          Doc 4   Filed 01/22/19       Entered 01/22/19 16:54:05




                10.     Denies each and every allegation in paragraph 30 of the Complaint and

avers that on December 13, 2017 Nationstar filed a motion for relief from stay in this proceeding.

               AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION

                11.     In response to paragraph 41 of the complaint, Nationstar repeats and

reiterates each of the above answers to paragraphs 1 to 10 of the Complaint with the same force

and effect as if fully set forth herein.

                12.     Denies each and every allegation contained in paragraphs 42, 43, 44 & 45

of the Complaint and refers all questions of law to the Court.

             AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION

                13.     In response to paragraph 46 of the complaint, Nationstar repeats and

reiterates each of the above answers to paragraphs 1 to 12 of the Complaint with the same force

and effect as if fully set forth herein.

                14.     Denies knowledge or information sufficient to form a belief to each and

every allegation contained in paragraph 47, 48, 49 50, 51 & 52 of the Complaint and refers all

questions of law to the Court.

                             CONSOLIDATED CLAIMS FOR RELIEF

                15.     In response to paragraph 52 of the complaint, Nationstar repeats and

reiterates each of the above answers to paragraphs 1 to 14 of the Complaint with the same force

and effect as if fully set forth herein.

                16.     Denies knowledge or information sufficient to form a belief to each and

every allegation contained in paragraph 53, 54, 55 & 56 of the Complaint and respectfully refers

all questions of laws to the Court and begs leave of this Court to refer to original documents to

establish the contents thereof.


                                                 3
        Case 1-18-01141-ess         Doc 4     Filed 01/22/19     Entered 01/22/19 16:54:05




                        AS AND FOR A FIRST AFFIRMATIVE DEFENSE

               17.       The Complaint fails to state a claim upon which relief may be granted.

                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

               18.       Effective as of December 18, 2017, Debtor’s subject loan was transferred

from Nationstar to successor servicer, SLS, and thus Nationstar was not a party to Debtor’s loan

modification efforts.

               19.       By letter, dated April 13, 2018, Nationstar withdrew its motion for relief

from stay because the subject loan was transferred to SLS, as the new servicer [Docket No. 56].

               20.       By letter, dated April 18, 2018 [Docket No. 62], Gross Polowy provided a

status report indicating that SLS approved Debtor for a trial payment plan with payments

beginning April 1, 2018 through June 1, 2018.

               21.       Accordingly, no relief is sought in the Complaint as against Nationstar that

Debtor has not already received.

               22.       The Court therefore lacks jurisdiction over the Complaint as against

Nationstar.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE

               23.       Nationstar repeats the allegations of paragraphs 18 through 22 of this

Answer with the same force and effect as if fully set forth herein.

               24.       The claims asserted in the Complaint against Nationstar are therefore

moot.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

               25.       That the Plaintiff lacks standing to assert the claims raised in the

Complaint.


                                                    4
      Case 1-18-01141-ess         Doc 4    Filed 01/22/19      Entered 01/22/19 16:54:05




                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

               26.     Nationstar repeats the allegations of paragraphs 18 through 22 of this

Answer with the same force and effect as if fully set forth herein.

               27.     Debtor is therefore estopped from bringing the claims asserted in the

Complaint against Nationstar.


       WHEREFORE, Nationstar respectfully requests that this Court dismiss Debtor’s claims

and enter judgment in its favor and grant it such further and different relief as the Court deems

just and proper.


   Dated:      January 22, 2019
               Westbury, New York

                                        ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                        Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper
                                        900 Merchants Concourse
                                        Westbury, NY 11590
                                        Phone: (516) 280-7675
                                        Fax: (516) 280-7674


                                        By: /s/ Cleo Sharaf-Green, Esq.
                                        Email: csharaf@rasboriskin.com




                                                 5
      Case 1-18-01141-ess          Doc 4     Filed 01/22/19   Entered 01/22/19 16:54:05




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on January 22, 2019, I caused the foregoing ANSWER

OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER to be electronically filed with the

Clerk of Court by using the CM/ECF system, and true and correct copies have been served via

first class mail on the following parties:

Sean M. Murray
P.O. Box 1110
Albany, New York 12201

Att: Robert W. Griswold, Esq.
Shapiro DiCaro & Barak, LLC
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Att: Dennis Jose, Esq.
Gross Polowy, LLC
900 Merchants Concourse, Suite 412
Westbury, NY 11590

Richard J. McCord, Esq.
90 Merrick Avenue
East Meadow, NY 11554

United States Trustee
201 Varick Street, Suite 1006
New York, NY 10014

January 22, 2019

                                       ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                       Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper
                                       6409 Congress Ave., Suite 100
                                       Boca Raton, FL 33487
                                       -and-
                                       900 Merchants Concourse
                                       Westbury, NY 11590
                                       Phone: (516) 280-7675
                                       Fax: (516) 280-7674

                                       By: /s/ Cleo Sharaf-Green
                                        Cleo Sharaf-Green

                                                 6
